Title: Thomas Jefferson to John L. Meredith, 27 June 1819
From: Jefferson, Thomas
To: Meredith, John L.


          
            Sir
             Monticello June 27. 19 
          
          I cannot hesitate a moment in advising you to proceed in the work described to me in your letter of May 14. to obtain a compleat history of the human animal we should enquire into the habits of man and the condition of his mind under all the various forms of society in which he is found. that of the American Indian before his intercourse with the whites was a remarkable one. the shade which that intercourse has produced at this day is another; and these will assist in correcting errors into which theorists have been led in their conjectures as to what they call the natural state of man. but what is that natural state? is it the infant when first born and before he has acquired any ideas? is it the wild and solitary man before he has formed a language? is it a den of such animals just beginning to articulate sounds? or is it the man of this day with all the arts and sciences he has discovered. all these states of existence shew what man is under the various degrees of developement of which his faculties are susceptible, and the one is as much his natural state as the other. the features of character specified in your letter appear well selected, and I think there can be no doubt the work will be well recieved. with my wishes for it’s accomplishment I salute you with great respect.
          
             Th: Jefferson
          
        